Exhibit 10.12

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 5 TO CREDIT AGREEMENT dated as of July 23, 2004 (this
“Amendment”), is between LTX CORPORATION, a Massachusetts corporation having its
chief executive office at LTX Park at University Avenue, Westwood, Massachusetts
02090-2306 (the “Borrower”), and CITIZENS BANK OF MASSACHUSETTS (the “Lender”)
having its office at 28 State Street, Boston, Massachusetts 02109.

 

WHEREAS, the Borrower and the Lender are parties to the Credit Agreement dated
as of April 30, 2001 as amended by Amendment No. 1 to Credit Agreement dated as
of May 30, 2002, Amendment No. 2 to Credit Agreement dated as of October 31,
2002, Amendment No. 3 to Credit Agreement dated as of April 30, 2003, and
Amendment No. 4 to Credit Agreement dated as of July 24, 2003 (as the same may
be further amended or amended and restated from time to time, the “Credit
Agreement”).

 

WHEREAS, the Borrower and the Lender have agreed to extend the maturity date of
the Credit Agreement to July 23, 2005;

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereby agree as follows:

 

1. Capitalized Terms. Capitalized terms used herein which are defined in the
Credit Agreement have the same meanings herein as therein, except to the extent
that such meanings are amended hereby.

 

2. Amendments. The Borrower and the Lender agree that the Credit Agreement is
amended as set forth below:

 

The definition of “Revolving Credit Maturity Date” contained in Section 1.1 of
the Credit Agreement are hereby deleted in their entirety and replaced by the
following:

 

“Revolving Credit Maturity Date” means July 23, 2005.

 

3. Conditions to this Amendment. This Amendment shall be effective upon the
satisfaction of each of the following conditions:

 

(a) The Lender shall have received counterparts of this Amendment duly executed
by each of the parties hereto;

 

(b) The Lender shall have received such other documents, instruments and
agreements as the Lender may reasonably request, all of which shall be in form
and substance satisfactory to the Lender; and

 

(c) The Borrower shall have paid all reasonable expenses, including legal fees
and disbursements incurred by the Lender in connection with this Amendment and
the transactions contemplated hereby.



--------------------------------------------------------------------------------

4. No Default; Representations and Warranties, etc.

 

(a) The Borrower hereby confirms that: (a) the representations and warranties of
the Borrower contained in Article 3 of the Credit Agreement are true on and as
of the date hereof as if made on such date (except to the extent that such
representations and warranties expressly relate to an earlier date); (b) the
Borrower is in compliance in all material respects with all of the terms and
provisions set forth in the Credit Agreement on its part to be observed or
performed thereunder; and (c) after giving effect to this Amendment, no Event of
Default specified in Article 6 of the Credit Agreement, nor any event which with
the giving of notice or expiration of any applicable grace period or both would
constitute such an Event of Default, shall have occurred and be continuing.

 

(b) The Borrower hereby represents and warrants to the Lender that: (i) this
Amendment is within the power and authority of the Borrower and have been duly
authorized by all necessary corporate action on the part of the Borrower and
(ii) this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes legal, valid and binding obligations of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5. Miscellaneous.

 

(a) Except to the extent specifically amended hereby, the Credit Agreement, the
Loan Documents and all related documents, including without limitation, the
Collateral Documents, shall remain in full force and effect and are hereby
ratified and confirmed. Whenever the terms or sections amended hereby shall be
referred to in the Credit Agreement, Loan Documents or such other documents
(whether directly or by incorporation into other defined terms), such defined
terms shall be deemed to refer to those terms or sections as amended by this
Amendment. Nothing contained herein shall constitute a waiver of, impair or
otherwise affect any obligations of the Borrower under the Loan Documents or any
rights of the Lender consequent thereon, except such waivers as are specifically
set forth herein.

 

(b) This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument.

 

(c) This Amendment shall be governed by the laws of the Commonwealth of
Massachusetts (excluding the laws applicable to conflicts or choice of law) and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

[Remainder of page left blank intentionally]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

LTX CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:    Mark Gallenberger

   

Title:      Vice President and

   

                Chief Financial Officer

CITIZENS BANK OF MASSACHUSETTS

By:

 

 

--------------------------------------------------------------------------------

   

Name:    Amy LeBlanc Hackett

   

Title:      Vice President